  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 1 of 15 PageID #:2178




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 URBAN 8 DANVILLE CORP., et al.                      )
                                                     )        Case No. 19-cv-03171
                 Plaintiffs,                         )
                                                     )        District Judge Mary M. Rowland
         v.                                          )
                                                     )        Magistrate Judge Jeffrey Cole
                                                     )
 NATIONWIDE AFFORDABLE                               )
 HOUSING FUND 4, LLC, et al.,                        )
                                                     )
                 Defendants.                         )

            RULE 56.1 STATEMENT OF UNDISPUTED MATERIAL FACTS
        IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


        Defendants Nationwide Affordable Housing Fund 4, LLC (“Nationwide 4”), SCDC, LLC

(“SCDC”) (together the “Limited Partners”), and Wentwood Capital Advisors, L.P. (“Wentwood

Capital”), by and through their undersigned counsel, hereby submit the following Statement of

Undisputed Material Facts pursuant to Local Rule 56.1 and in support of their Motion for Summary

Judgment.

        I.      Jurisdiction and Venue

        1.      This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a) because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000. Dkt. 57, Answer at ¶33.

        2.      Venue in this Court is appropriate, by virtue of a contractual agreement between the

Limited Partners and the plaintiffs in this action. Id. at ¶34.

        II.     The Parties

        3.      This case arises out of two Illinois limited partnerships formed pursuant to the
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 2 of 15 PageID #:2179




federal Low Income Housing Tax Credit program to develop Low Income Housing Tax Credit

properties in Danville and Macomb, Illinois. Id. at ¶¶ 1-2, 5-6, 37, 49-50.

        4.        The Federal Low Income Housing Tax Credit program is a federal program

administered by state and local housing agencies designed to promote the development of housing

for individuals and families of low to moderate income pursuant to Section 42 of the Internal

Revenue Code and regulations thereunder. Id. at ¶¶ 37-38.

        5.        The Urban Danville Limited Partnership was formed in 2000. It owns and operates

a 160-unit Low Income Housing Tax Credit development known as the Vermilion House

Apartments in Danville, Illinois. Id. at ¶¶1-2.

        6.        The Urban Macomb Limited Partnership was formed in 2000. It owns and operates

a 115-unit Low Income Housing Tax Credit development known as the Jefferson House

Apartments in Macomb, Illinois. Id. at ¶¶5-6.

        7.        Urban 8 Danville Corporation is the General Partner of the Danville Limited

Partnership. Id. at ¶4. Urban 8 Macomb Corporation is the General Partner of the Macomb Limited

Partnership. Id. at ¶8.

        8.        The sole officer, principal, and employee of both General Partners is Andrew

Delman. Ex. A, Excerpts from Deposition of Andrew Delman (“Delman Dep.”) at 14:2-15:21. Mr.

Delman conducts all activities on behalf of the General Partners and has no staff or employees who

assist him. Id.

        9.        Mr. Delman agrees the General Partners owe duties of honesty and candor to the

Limited Partners. Ex. A, Delman Dep. at 22:1-20.

        10.       Defendant Nationwide 4 is the current Investor Limited Partner of both Limited

Partnerships. Dkt. 57 at ¶10.

        11.       Defendant SCDC is the current special limited partner of both Limited Partnerships.

                                                   2
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 3 of 15 PageID #:2180




Id. at ¶11.

         12.    Defendant Wentwood Capital is the asset manager for both Nationwide 4 and

SCDC. Id. at ¶12. In this role, Wentwood Capital provides asset-management services for the

Limited Partners. Id.

         III.   The Limited Partnership Agreements

         13.    The Danville Partnership is governed by an Amended and Restated Agreement of

Limited Partnership, dated August 15, 2003 (“Danville Limited Partnership Agreement”). Dkt. 57

at ¶3.

         14.    The Macomb Partnership is governed by an Amended and Restated Agreement of

Limited Partnership, also dated August 15, 2003 (“Macomb Limited Partnership Agreement” and,

together with Danville Partnership Agreement, the “Limited Partnership Agreements”). Id. at ¶7.

         15.    The Limited Partnership Agreements grant the General Partners an option to

purchase the Limited Partners’ interests in the Limited Partnerships after the end of the Low Income

Housing Tax Credit initial compliance period (“Options”). Ex. B, Danville Limited Partnership

Agreement, §6.16 and Ex. C, Macomb Limited Partnership Agreement, §6.16. The pertinent

language of both Limited Partnership Agreements is identical.

         16.    Section 6.16 of the Limited Partnership Agreements, titled “Option to Acquire

Interest of Limited Partners,” states as follows:

         Subject to any required Consent or approval of the Lenders, HUD and/or the Credit
         Agency, the General Partners shall have the option to purchase the Interest of the
         Investor Limited Partner, Special Limited Partner and any Additional Limited
         Partner admitted to the Partnership pursuant to Section 4.2A(7) (the “Option”) at
         any time during the period beginning with the expiration of the Compliance Period
         and ending on the date which is nine (9) months after the expiration of the
         Compliance Period (the “Option Period”), on the terms and conditions set forth in
         Section 6.16. The General Partners shall exercise the Option, if at all, by delivering
         to such Limited Partners at any time during the period beginning ninety (90) days
         prior to the expiration of the Compliance Period and ending on the expiration of the
         Option period, written notice of such exercise; such notice of exercise shall specify

                                                    3
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 4 of 15 PageID #:2181




        that the Option otherwise is exercised without condition or qualification, subject to
        the determination of the purchase price in accordance with this Section 6.16.

Ex. B, Danville Limited Partnership Agreement, §6.16 and Ex. C, Macomb Limited Partnership

Agreement, §6.16 (emphasis added).

        17.     The Credit Agency is defined as the Illinois Housing Development Authority. Ex. B

at p. 54; Ex. C at p. 54.

        18.     The Compliance Period for both Limited Partnerships ended on December 31,

2017. Therefore, the period within which the General Partners could exercise their Options if they

chose to do so commenced on October 1, 2017 and expired on September 30, 2018 (the “Exercise

Period”). Dkt. 57 at ¶¶56-57.

        19.     To exercise the Options, the General Partners were required to deliver

unconditional, unqualified written notices of exercise to the Limited Partners any time during the

Exercise Period. Ex. A, Delman Dep. at 54:10 – 55:11.

        IV.     The General Partners Falsely Claim to Have Exercised the Options in February 2018

        20.     The General Partners alleged in their Complaint they sent a notice of exercise of the

Options to Defendants in February 2018 (the “February Notices”). Dkt. 1, at ¶¶60, 105. No copy of

the alleged February Notices was attached to their Complaint.

        21.     The General Partners swore in interrogatory responses signed by Mr. Delman that

they sent notices of exercise to the Defendants in February 2018. Specifically – in an answer verified

by Mr. Delman – the General Partners stated “Plaintiffs respond that in February 2018, Plaintiffs

sent a notice of exercise of the Purchase Options, along with the required appraisals, through the

United States mail by either Certified or Registered Mail.” Ex. D, Plaintiffs’ Answers to Defendants

Nationwide Affordable Housing Fund 4, LLC and SCDC, LLC’s First Set of Interrogatories, at ¶4.

        22.     The General Partners further alleged that they followed up on the February Notices


                                                  4
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 5 of 15 PageID #:2182




by a July 24, 2018 email (“July Email”) that Mr. Delman wrote to Tami Holtz of Wentwood Capital.

Dkt. 1, at ¶60 and Dkt. 1-5. The July Email contained a subject line related to two other properties,

not either the Vermilion (Danville) or Jefferson House (Macomb) properties. Id.

       23.     At all relevant times, Ms. Holtz was the day-to-day contact person for the Defendants.

Ex. E, Excerpt from Deposition of. G. David Sebastian, 61:2-13; 61:18-62:2.

       24.     Ms. Holtz first learned of the General Partners’ claims of sending the February

Notices and the July Email on September 27, 2018 when she first saw the July Email attached as an

exhibit to a complaint related to a different litigation matter involving two different properties (on

page 217 of a 227-page filing). Dkt. 35, at ¶11; see also Ex. F, Excerpt from Deposition of Tami

Holtz (“Holtz Dep.”) at 191:18 – 192:21; 195:16-22.

       25.     The July Email and its mention of the Jefferson and Vermilion properties was so

hidden in that 227-page complaint that even Mr. Delman had difficulty locating it when he was asked

to do so during his deposition. Ex. A, Delman Dep. at 156:1-14; 158:4-10.

       26.     On October 1, 2018, Ms. Holtz emailed Mr. Delman. Ex. G, AMTX-DM000954.

After noting that she did not receive the February Notices or the July Email, she asked Mr. Delman

as a business matter to re-send her the notices of exercise which the General Partners allegedly sent.

Specifically, on October 1, 2018, Ms. Holtz wrote to Mr. Delman that she “ha[d] no record of

receiving” the February Notices and asked Mr. Delman to “please re-send those submissions to me

via email ….” Id.

       27.     The General Partners did not provide the alleged February Notices in response. Ex.

F, Holtz Dep. at 221:12-18; 229:19-20; see also Dkt. 35 at ¶¶13-14.

       28.     Mr. Delman did not provide Ms. Holtz the requested documentation, even though

he admits that her request was “simple”. Ex. A, Delman Dep. at 159:9-164:8. Instead, he turned the

matter over to counsel:

                                                  5
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 6 of 15 PageID #:2183




        Q: Would there have been any harm in you sending another copy of what you believed you
        had previously sent to Tami in response to her request?
        A: May have been.
        ***

        Q: What would the harm have been in simply resending what you believed you had
        already sent?
        A: I -- I stood on what I did. I was not going to send her any additional information
        at this point. I was already -- I was already talking to counsel.

Id. at 164:9-165:10. “At this point” as referenced by Mr. Delman was a mere one day after the end

of the Exercise Period.

        29.    Thereafter, outside counsel for the Defendants, Marc Al, contacted counsel for the

General Partners, David Davenport and Christina Rieck Loukas, and asked whether they would “be

able to forward or cause to be forwarded to me by your client a complete copy of the … alleged

February 2018 purchase option-exercise- notices.” Ex. H, AMTX-DM001423-25.

        30.    Counsel for the General Partners never provided the alleged February Notices in

response to this simple request.

        31.    On November 8, 2018, Mr. Al emailed counsel for the General Partners again and

again requested “a copy of the alleged February 2018 purchase-option notices and appraisals.” Dkt.

57-6.

        32.    The General Partner’s counsel did not send the alleged February Notices. Instead,

counsel for the General Partners continued to keep the Defendants in the dark and merely wrote

back that their concerns “will be addressed in due course.” Id.

        33.    In addition to the foregoing communications, Mr. Brandstetter, Assistant General

Counsel for Wentwood Capital, also sent correspondence to counsel for the General Partners

seeking additional information regarding the alleged February Notices. On December 17, 2018, Mr.

Brandstetter wrote that the General Partners still had not produced a copy of the alleged February

Notices, although numerous requests had been made over the prior months. Ex. I, AMTX-
                                                 6
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 7 of 15 PageID #:2184




DM001630-36.

          34.    In response to Mr. Brandstetter’s letter of December 17, 2018, the General Partners

stated:

          Consistent with Mr. Delman’s typical practice, Mr. Delman believes he delivered the notice
          of exercise of the General Partner’s purchase option via certified or registered U.S. Mail, but
          has thus far been unable to locate the confirmation.

Ex. J, AMTX-DM004460-67.

          35.    In response, Mr. Brandstetter sent another communication to the General Partners’

counsel on January 7, 2019 in which he requested that the General Partners produce “a full

(unaltered and not cleaned or stripped) native-format copy of the original notice” so that Defendants

could “confirm from the metadata that it was at least prepared” around February, 2018. Ex. K,

AMTX-DM002357-63.

          36.    The General Partners did not produce the material requested.

          37.    The General Partners failed to produce the February Notices in the ordinary course

of business despite numerous requests. Ex. A, Delman Dep. at 169:20-170:5. None of the requests

by Defendants or their counsel indicated that the notices would not be honored if provided.

          38.    It became clear to Defendants that the February Notices were never sent. Ex. F, Holtz

Dep. at 229:5-230:10.

          39.    During discovery, Defendants again attempted to determine whether the General

Partners prepared or sent the alleged February Notices. Specifically, Defendants sought:

          The February 2018 notice the Danville/Macomb Plaintiffs claimed to have sent to any of the
          Defendants indicating that the Danville/Macomb Plaintiffs exercised their rights under the
          Purchase Option (the “February 2018 Notice”).

Defendants sought it “in native form so that the metadata related to the notice can be ascertained.

See Ex. L, First Set of Requests for Production of Documents of Defendants Nationwide Affordable

Housing Fund 4, LLC and SCDC, LLC, Req. No. 4.

                                                    7
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 8 of 15 PageID #:2185




        40.    In response, the General Partners answered “Plaintiffs do not possess a copy of the

notice that was sent.” Ex. M, Plaintiffs’ Responses to Defendants Nationwide Affordable Housing

Fund 4, LLC and SCDC, LLC’s First Set of Requests for Production of Documents, Req. No. 4.

        41.    However, Mr. Delman swore he caused the notices to be sent by registered or

certified mail along with the “required appraisals.” Ex. D, Plaintiffs’ Answers to Defendants

Nationwide Affordable Housing Fund 4, LLC and SCDC LLC’s First Set of Interrogatories, at ¶4.

        42.    During his deposition on September 24, 2020, Mr. Delman initially testified

consistent with his written discovery responses that he exercised the purchase options in February

2018:

        Q: And do you understand those allegations involve an alleged February [2018] notice to
        exercise a purchase option under the Danville and Macomb limited partnership agreements;
        is that correct?
        A: I don’t think it’s alleged.
        Q: That’s what the allegation is; is that correct?
        A: I don’t think it’s alleged. It is.

Ex. A, Delman Dep. at 10:12-20.

        43.    Mr. Delman testified that he prepared the alleged notices of exercise on a computer,

not on a typewriter, and that he did not handwrite the notices. Ex. A, Delman Dep. at 36:7-37:8.

Mr. Delman testified that, as of February 2018, he utilized two computers to perform work-related

tasks, but that he threw one away and there is no electronic footprint on the other that the February

Notices were ever created. Id. at 38:10-41:10.

        44.    Plaintiffs do not have the February Notices. Defendants do not have the February

Notices. No February Notices were produced in discovery. No February Notices exist in this case.

Yet Mr. Delman and his counsel never informed the Defendants that there were no February

Notices or that Plaintiffs were mistaken in their belief the notices had been sent.




                                                  8
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 9 of 15 PageID #:2186




       V.      The General Partners Failed to Issue Any Notices, Let Alone the Alleged February
               Notices

       45.     Later in his deposition, Mr. Delman disavowed that any February Notices existed.

After swearing in Plaintiffs’ July 2020 interrogatory responses that he could not locate a copy of the

notices of exercise, Mr. Delman testified that “[i]t’s in the discovery we’ve produced.” Ex. A, Delman

Dep. 11:2-9.

       46.     When asked what documents constituted the notices of exercise, Mr. Delman

responded that the December 28, 2017 letters constituted the notices of exercise:

       Q: And you now have in front of you a document we’ve marked as Exhibit No. 5, which is
       a December 28, 2017, letter.
       A: I do.
       Q: You have that?
       A: I do.
       Q: Are you familiar with this?
       A: I am.
       Q: Is this the document that you’ve been referring to as the notice of exercise of option?
       A: I do. I am. I do, yes.
       Q: The answer is yes?
       A: Yes.

Id. at 117:8-20. In other words, after previously asserting and swearing the General Partners issued

their notices of exercise in February 2018, Mr. Delman switched positions, instead swearing that the

notices of exercise were actually a pair of December 28, 2017 letters.

       47.     The (unsigned) December 28, 2017 letters were produced in discovery by the

Plaintiffs during the mandatory initial disclosure phase of this case, approximately a year before Mr.

Delman’s July 2020 sworn interrogatory statement that he could not locate copies.

       48.     Defendants did not receive the December 28, 2017 letters at any time other than as

part of Plaintiffs’ document production in this case. Ex. F, Holtz Dep. at 229:5-230:10.

       49.     Mr. Delman testified that he drafted the letters using a prior letter drafted by his

attorney as a template. Ex. A, Delman Dep. 119:21-120:13. Plaintiffs produced no metadata showing


                                                  9
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 10 of 15 PageID #:2187




when these letters were created.

        50.     The December 28, 2017 letters state that the General Partners were “considering”

exercising the Option to purchase the limited partner interests of the respective partnerships and

that the General Partners had not yet made a final determination as to whether to exercise their

Options:

        The undersigned is considering the exercise of its Option, i.e. to purchase the interest
        of the Investor Limited Partner et al. as provided under Section 6.16 of the Limited
        Partnership Agreement. In accordance with that section we are seeking the
        determination of the Fair Market Value of the Property prior to our making a final
        decision to exercise the Option. . . . As set forth in Section 6.16, the fees of the
        appraisers shall be a Partnership expense unless we exercise the Option. . . .

Ex. N, Delman Dep. Ex. 5, at Urban011354 and Urban011356.

        51.     These letters were not accompanied by the “required appraisals” that Mr. Delman

had previously testified were included with the notices of exercise. Instead, these letters contain an

engagement letter for appraisals to be commissioned, thereby conclusively demonstrating that no

appraisals could have been sent at that time because they had not yet been prepared. Ex. N at

Urban011358-63 and Urban0113564-69; see also Ex. A, Delman Dep. at 43:16-44:21.

        VI.     The Purported Notices Were Never Sent or Delivered

        52.     The General Partners have failed to produce documentation supporting their claims

that either the letters from December 28, 2017 or the alleged February Notices were sent or

delivered to Defendants.

        53.     Section 6.16 of the Limited Partnership Agreements requires that the notices of

exercise be “delivered”, not merely that they be sent.

        54.     The general partners chose their method of delivery – registered or certified mail.

Ex. D, Plaintiffs’ Answers to Defendants Nationwide Affordable Housing Fund 4, LLC and SCDC,

LLC’s First Set of Interrogatories, at ¶4.


                                                  10
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 11 of 15 PageID #:2188




          55.   Mr. Delman did not testify that he sent the notices by both regular U.S. Mail and

registered or certified mail – only that he was certain that he sent them by registered or certified mail.

Ex. A, Delman Dep. 42:2-4; 193:20-194:13. Despite this certainty, Mr. Delman could not even

identify the date the phantom February Notices were sent. Ex. A, Delman Dep. 13:7-10.

          56.   Mr. Delman did not have any established protocols or procedures to mail out notices

related to the exercise of purchase options. He did not utilize any staff to perform his mailings nor

did he have a set schedule as to when mailings would be performed. Id. at 46:18-47:10; 193:23 –

194:15.

          57.   He could not recall where, or from what post office, he allegedly mailed the notices.

Id. at 42:5-7; 43:10-13. He later contradicted that testimony by swearing that he mailed them from

the Deerfield Illinois Post office. Id. at 193:18-194:22.

          58.   He could not recall the type of envelope he utilized to allegedly mail the notices or

whether he paid postage for the mailing. Id. at 45:5-14; 46:3-4.

          59.   There is no evidence in the record that these letters or the alleged February Notices

were sent by any means (email, mail, registered or certified mail, fax, or personal delivery) to

Defendants.

          60.   Despite the General Partners’ position that the notice of exercise was delivered to

Defendants via certified or registered mail, the General Partners have failed to produce any

registered or certified mail receipt, tracking information or any other evidence supporting this

method of transmission or confirmation of delivery. Ex. M, Plaintiffs’ Responses to Defendants

Nationwide Affordable Housing Fund 4, LLC and SCDC, LLC’s First Set of Requests for

Production of Documents, Responses to Req. Nos. 5 and 6.

          61.   Similarly, the General Partners have not produced any evidence that the December

28, 2017 letters were mailed via certified or registered mail despite Defendants’ specific request. Ex.

                                                   11
  Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 12 of 15 PageID #:2189




Q, September 28, 2020 Letter to Counsel for General Partners.

         62.    As provided by the U.S. Post Office, “Certified Mail provides the sender with a

mailing receipt and electronic verification that an article was delivered or that a delivery attempt was

made” (https://faq.usps.com/s/article/What-is-Certified-Mail) and Registered Mail “[r]equires a

signature upon delivery” and “[d]elivery information provides delivery status or attempted delivery

status when the item reaches its destination” (https://faq.usps.com/s/article/What-is-Registered-

Mail).

         63.    Prior to the inception of the present lawsuit, Mr. Brandstetter informed the General

Partners of the following:

         Now, after multiple requests by the [Defendants] for the information that your client allegedly
         sent in February of 2018, the additional truth comes out that your client has absolutely no
         proof other than that he “believes” the notice was sent via certified or registered mail. Are
         you to have us believe that Mr. Delman didn’t even retain a copy of the notice he claims was
         sent[?] According to the U.S. Postal Service website, tracking on certified and registered mail
         is available for two years. I would suggest that you or your client track the package you claim
         was sent ….

Ex. K at AMTX-DM002358-59 and AMTX-DM002361-62.

         64.    Mr. Delman failed to inquire at the post office for any tracking information for the

notices. Ex. A, Delman Dep. at 194:16-22.

         VII.   The General Partners Did Not Comply with the Notice Provision

         65.    Section 10.2 requires that a copy of any notice of exercise be sent to specific entities

and individuals, including SCDC, Michael D. Saad, and Michael D. Yura. Ex. B, Danville Limited

Partnership Agreement, §10.2 and Ex. C, Macomb Limited Partnership Agreement, §10.2.

         66.    Michael D. Saad, Esq. did not receive and does not have a copy of the phantom

notices. Ex. O, Responses of Non-Parties Michael D. Saad and Squire Patton Boggs’ (US) LLP to

Subpoena Duces Tecum Issued September 22, 2020.

         67.    Mark D. Yura, Esq. did not receive and does not have a copy of the phantom notices

                                                   12
    Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 13 of 15 PageID #:2190




or the December 28, 2017 letters. Ex. P, Declaration of Mark S. Gurley, Director of Operations for

the Office of General Counsel for DLA Piper LLP (US), made in response to Subpoena issued

September 8, 2020.

        68.     In addition to being a notice recipient under the Limited Partnership Agreements,

Mr. Yura was listed on the unsigned December 28, 2017 letters as a cc recipient of those letters. Ex.

N, Urban011355 and Urban011357.

        VIII. The General Partners’ Subsequent Conduct is Not Consistent with Notice of
              Exercise Having Been Sent or Delivered

        69.     The General Partners’ post-December, 2017 conduct provides no support for

notices of exercise having been sent or delivered. The General Partners never confirmed the

Defendants received the alleged notices. Ex. A, Delman Dep. at 194:16-195:17, 207:2-7.

        70.     The General Partners failed to make any written demand for closing, failed to

demand a closing date, failed to deliver any closing documents, and failed to negotiate or agree on a

price. Id. at 93:11-16, 207:2-211:20.

        71.     The General Partners failed to investigate or inquire whether the third-party consents

required as conditions precedent to closing under Section 6.16 would be granted (the United States

Department of Housing and Urban Development (“HUD”), the Illinois Housing Development

Authority or the Partnerships’ mortgage lenders).1 Id. at 93:6-10.

        72.     Despite that the Limited Partnership Agreements required payment in cash, the

General Partners had no cash on hand to purchase the Limited Partners’ interests. Id. at 211:18-20.


1
  Whether any of these consents would have been forthcoming is doubtful: In 2016, the Cook County Circuit
Court entered judgment in a matter involving other Low Income Housing Tax Credit properties subject to
federal Housing Assistance Payments (“HAP”) Contracts issued by HUD. The court found that Mr. Delman
had breached his fiduciary duties to his partners and ordered restitution including interest of approximately
$2.5 million. See Ex. R, Conant et al. v. Delman et al., 13 CH 15361, Mem. Op. and Order Jan. 29, 2016
(Larsen, J.).


                                                     13
 Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 14 of 15 PageID #:2191




DATED: November 10, 2020          NIXON PEABODY LLP

                                  /s/ Laura B. Bacon
                                  Laura B. Bacon
                                  70 W. Madison Street, Suite 3500
                                  Chicago, IL 60602-4224
                                  (312) 977-4400
                                  (844) 552-3035 (fax)
                                  lbbacon@nixonpeabody.com

                                  Louis E. Dolan, Jr. (admitted pro hac vice)
                                  799 Ninth Street, N.W., Suite 500
                                  Washington, D.C. 20001-4501
                                  (202) 585-8000
                                  (202) 585-8080 (fax)
                                  ldolan@nixonpeabody.com

                                  Counsel for Defendants




                                        14
 Case: 1:19-cv-03171 Document #: 135 Filed: 11/10/20 Page 15 of 15 PageID #:2192




                                  CERTIFICATE OF SERVICE

       I, Laura B. Bacon, an attorney, certify that on November 10, 2020, I caused a copy of the

foregoing to be electronically filed with the Clerk of the Court using CM/ECF, which will send

electronic notification to all parties through their registered attorneys of record that this document

has been filed and is available for viewing and download.

                                                              /s/ Laura B. Bacon




                                                 15
